Citation Nr: 1724474	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  06-35 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran service on active duty in the United States Army from April 1992 to January 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, which, in pertinent part, denied the TDIU claim.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in August 2007.  A transcript of this hearing is of record.

In December 2009 and November 2010, the Board promulgated decisions which denied the TDIU claim.  The Veteran appealed those decisions to the United States Court of Veterans Claims (Court).  The Court, pursuant to joint motions for remand (JMRs), vacated the Board's decisions to the extent they denied the TDIU claim.

In October 2011, the Board remanded the case for further development.  The case has now been returned to the Board for additional appellate consideration.

Although the Board regrets the additional delay, for the reasons stated below it finds that further development is still required in this case.  Therefore, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  

Here, the Veteran is currently service-connected for residuals of a lumbar spine injury, evaluated at 40 percent disabling; anterior cruciate ligament (ACL) repair, right knee, evaluated at 10 percent disabling, as well as a separate 10 percent evaluation based upon impaired motion; radiculopathy of the right lower extremity, evaluated as 20 percent disabling; and radiculopathy of the left lower extremity, evaluated as 10 percent disabling.  His overall combined rating is currently 80 percent.  See 38 C.F.R. § 4.25.  The Board also notes that it was previously determined in the November 2010 decision that the Veteran satisfied the schedular requirements of 38 C.F.R. § 4.16(a) for consideration of a TDIU.

The Board notes that it remanded this case in October 2011, in pertinent part, to accord the Veteran regarding his TDIU claim.  Such an examination was accomplished in August 2013.  However, as detailed in an April 2017 statement, the Veteran's accredited representative has criticized the adequacy of this examination for resolution of the TDIU claim.  

The Board also notes that subsequent to the last adjudication of this claim below via a May 2016 Supplemental Statement of the Case (SSOC), the Veteran underwent a new VA examination of his service-connected lumbar spine disability in June 2016, and of his service-connected right knee in September 2016.  The Veteran has not explicitly waived initial consideration of such evidence by the AOJ in accord with 38 C.F.R. § 20.1304(c).  In any event, his representative also criticized the adequacy of the September 2016 VA examination.  Moreover, it was noted that the September 2016 VA examination indicated worsening of the service-connected right knee, presumably since the time of the opinions expressed by the August 2013 VA examiner and a subsequent December 2015 VA medical opinion with respect to the TDIU claim.  Further, the representative contended if TDIU could not be awarded based upon the evidence of record, then the case should be remanded for a new examination.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Consequently, the Board concludes that a remand is required to accord the Veteran a new examination regarding his TDIU claim.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Since the Board has determined that a new examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board further notes that the Veteran's representative indicated in the April 2017 statement that the nature of the Veteran's current employment was not clear from the record.  It was acknowledged that the Veteran is employed in an IT capacity, but the representative argued that the record was not clear as to whether the Veteran was substantially gainfully employed, i.e., full- or part-time employment.  Further, it was noted that the September 2016 VA examination stated the nature of the Veteran's IT position had recently changed from a desk type duty to duty which requires more walking and increased activities on his feet, due to this increased stress on his right knee he is having increased pain and weakness requiring frequent breaks..  Inasmuch as a remand is already required, the Veteran should also be requested to provide more detailed information as to the nature and extent of the Veteran's employment history throughout the pendency of this case.

Accordingly, the case is REMANDED for the following action:

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his service-connected lumbar spine, right knee, and radiculopathy of the lower extremities since May 2016.  Even if the Veteran does not respond, determine if there are any outstanding VA medical records for the pertinent period.

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the impact of his service-connected disabilities on his ability to work.  He should also be requested to provide information as to the nature and extent of his employment during the pendency of this case, to include when he started work in his IT position and whether it is in a part- or full-time capacity, including his wage earning information.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After completing steps 1 and 2, the Veteran should be afforded an examination to evaluate his TDIU claim by an appropriately qualified examiner.  The claims folder should be made available to the examiner for review before the examination.

The examiner is asked to opine as to whether, without regard to the Veteran's age or the impact of any non service-connected disabilities, it is at least as likely as not that his service-connected disabilities (lumbar spine disability, radiculopathy of the lower extremities, right knee ACL repair, and residuals of right knee ACL repair with impaired motion) either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation during the pendency of this case.

If the examiner opines that the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.  

A complete rationale for any opinion expressed should be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  After completing any additional development deemed necessary, readjudicate the issue on appeal.  If the benefits requested on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in May 2016, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




